PER CURIAM.
This is an appeal challenging the constitutionality of the Portal-to-Portal Act of May 14, 1947, 29 U.S.C.A. § 251 et seq. Counsel for appellants admit that it presents the precise point which was decided by this Court adversely to their contention in Seese v. Bethleham Steel Co., 4 Cir., 1948, 168 F.2d 58. Counsel for appellants here were heard as amici curiae in that appeal; and the arguments they now advance were fully considered when that case was before us. There is nothing in their present argument which calls for a reconsideration of what we have so recently decided; and we do not feel that anything need be added to what we had to say in our opinion in the Seese case. The judgment below will accordingly be affirmed on the authority of that decision.
Affirmed.